Citation Nr: 1001417	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc syndrome of lumbar spine L3-5 with 
degenerative changes (hereinafter back condition).

2.  Entitlement to an evaluation in excess of 10 percent for 
right peroneal nerve neuritis.

3.  Whether the reduction of the disability evaluation from 
100 percent to 40 percent effective August 1, 2008, for 
service-connected prostate cancer, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In October 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 
40 percent for a back condition and entitlement to an 
evaluation in excess of 10 percent for right peroneal nerve 
neuritis.

In the Veteran's testimony at a hearing before the 
undersigned Acting Veterans Law Judge in October 2009, he 
reported that he has been treated at the VA Hospital in 
Decatur, Georgia with injections in his spine for pain since 
February 2009.  Review of the claims folder does not reveal 
that any records regarding the Veteran's treatment dated 
since February 2009 have been associated with the claims 
folder. 

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before VA, even where they are not actually before the 
adjudicating body.  As such, the AMC should attempt to obtain 
VA clinical records pertaining to treatment for the Veteran's 
service-connected back condition and right peroneal nerve 
neuritis dated since February 2009.

The most recent VA examination evaluating the Veteran's back 
condition and right peroneal nerve neuritis was performed in 
October 2008.  Since that time, in the Veteran's testimony 
before the undersigned Acting Veterans Law Judge at a hearing 
dated in October 2009, the Veteran reported that his 
conditions had become worse and that he had received 
treatment at the VA Medical Center in Atlanta, Georgia and at 
the VA hospital in Decatur, Georgia for his back condition 
since February 2009.  As such, the Board has no discretion 
and must remand these matters to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
duodenal ulcer, peptic ulcer, disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

In a statement dated in July 2008, the Veteran expressed his 
disagreement with the RO's reduction of the evaluation of his 
prostate cancer, from 100 percent disabling to 40 percent 
disabling, effective August 1, 2009.  To date, the RO has not 
issued the Veteran a Statement of the Case (SOC) with respect 
to this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since February 2009, including any 
available records from the VA Hospital in 
Decatur, Georgia and the VA Medical 
Center in Atlanta, Georgia.  Any 
additional pertinent records identified 
by the Veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the Veteran, and 
associated with the claims file

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his back condition 
and right peroneal nerve neuritis.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests, including range of 
motion studies, should be performed.  The 
examiner should express the findings of 
range of motion studies in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  The examiner must also identify 
any neurological impairment, to 
specifically include lower extremity 
nerve conditions and bowel or bladder 
problems.  The examiner should set forth 
a complete rationale for all conclusions 
in a legible report.

3.  Thereafter, readjudicate the 
Veteran's claims of entitlement to an 
evaluation in excess of 40 percent for a 
back condition and entitlement to an 
evaluation in excess of 10 percent for 
right peroneal nerve neuritis. If the 
benefits sought on appeal are not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

4.  The RO must issue the Veteran a SOC 
regarding whether the RO's reduction of 
the Veteran's disability evaluation from 
100 percent to 40 percent effective 
August 1, 2008, for service-connected 
prostate cancer, was proper, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.  The RO should allow the 
appellant the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

